Election/Restrictions
The presently pending claims are generic to a plurality of disclosed patentably distinct species.  Applicant needs to elect a single disclosed species for each of the following components of instant claim 1: bio-silicate fermentation product; polysaccharide conditioner; polysaccharide thickener; and polysaccharide stabilizer.  For example, for the bio-silicate fermentation product, applicant can choose leaves and stalks of bamboo (of claim 7) or choose among those species listed in [0051], [0053] and [0054] of US-PGPUB (2020/0093728 A1) of instant application; for the polysaccharide conditioner, applicant can choose biosaccharide gum (of claim 8) or choose among those species listed in [0065]-[0066] of the US-PGPUB of instant application; for the polysaccharide thickener, applicant can choose xanthan gum (of claim 11) or choose among those species listed in [0078] of US-PGPUB of instant application; and for the polysaccharide stabilizer, applicant can choose carrageenan (of claim 13) or choose among those species listed in [0082] of US-PGPUB of instant application.  The species are independent or distinct because they have different chemical structures, physical properties and biological properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
.     The species or groups of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search strategies or search queries.
.     The prior art applicable to one species would not likely be applicable to another species.
.     The species are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.
.     In instant case, there is also additional burden to search the mixtures of species (i.e., the texture enhancer (b) of claim 1 is a mixture including both bio-silicate fermentation product and polysaccharide conditioner, and the gum texture modifier (c) of claim 1 is a mixture including both polysaccharide thickener and polysaccharide stabilizer) due to the number of different possible combinations.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
An oral election over the telephone was not requested due to the complexity of the election/restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 27, 2021